Citation Nr: 1340037	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  03-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to service-connected bilateral foot disability.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected bilateral foot disability.

3.  Entitlement to a higher rating for a right great toe disability, including status post bunionectomy with metatarsal angle, rated as 10 percent prior to July 21, 2004 and rated as 20 thereafter.

4.  Entitlement to a higher rating for left foot plantar fasciitis, rated as 20 percent prior to February 1, 2013 and rated as 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1981 to September 1983.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the instant matters were previously before the Board in August 2006, at which time the Board awarded an evaluation of 20 percent for the Veteran's service-connected right great toe disability, previously rated as 10 percent disabling, and denied service connection for back and left hip disabilities, as well as denied entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on the need for convalescence following a fracture of the right fifth metatarsal.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  

In January 2008, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision with respect to all issues other than entitlement to a temporary total evaluation.  (The Joint Motion noted that the Veteran no longer wished to pursue his appeal of the Board's denial of a temporary total evaluation under 38 C.F.R. § 4.30 based on the need for convalescence following a fracture of the right fifth metatarsal.)  The parties' Joint Motion was granted by the Court that same month.  In the Joint Motion, the parties agreed that the Board had erred in concluding that the factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), were not for consideration in connection with the Veteran's claim for a higher rating for his great right toe disability.  The parties further agreed that the Board failed to secure all potentially relevant treatment records and had not ensured that the Veteran had been supplied with adequate VA examinations in connection with his claims of service connection for back and left hip disabilities.  

On remand from the Court, the Board, in a June 2009 action, remanded the three claims for further development.  The Board also noted that in February 2006, the Veteran had filed a claim for a disability rating in excess of 20 percent for his service-connected left foot plantar fasciitis, which the RO denied in a January 2007 decision.  The Veteran filed a notice of disagreement, but had not been issued a statement of the case (SOC).  The Board thus directed the agency of original jurisdiction (AOJ) to issue an SOC addressing the issue of entitlement to an increased disability rating for left foot plantar fasciitis.  An SOC with respect to that claim was issued in February 2010 and the Veteran filed a substantive appeal with respect to this issue in April 2010.  As such, this matter is also before the Board.
In January 2012, the case was remanded for further development; to include obtaining outstanding treatment records, as well as VA examinations as directed by the June 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2013 rating decision, the RO increased the Veteran's currently assigned 20 percent rating for his left foot disability to 30 percent, effective from February 1, 2013.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran and his wife testified at a hearing at the RO in June 2013, before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA/VBMS claims file reveals no additional evidence not contained in the paper claims file.

The issues of entitlement to service connection for back, left hip; increased ratings for right great toe, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to February 1, 2013, the Veteran's left foot plantar fasciitis was closely approximated by pain with weight bearing, walking, and standing and objective evidence of marked deformity, pain on manipulation.

2.  From February 1, 2013, forward, the Veteran's left foot plantar fasciitis was manifested by pain with weight bearing, walking, and standing, pain on manipulation of the left foot and extreme tenderness of the plantar surface, objective evidence of marked deformity; there was no relief by arch supports.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 1, 2013, the criteria for a disability evaluation of 30 percent, but not higher, for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).

2.  For the rating period from February 1, 2013, forward, the criteria for a disability evaluation in excess of 30 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will  seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran's increased-compensation claim for his left foot plantar fasciitis, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a September 2008 letter, the Veteran was advised of VA's duties to notify and assist in the development of this claim.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter was not provided prior to the initial adjudication of this matter; however, the matter was readjucated after such notice was given.  See September 2010 SOC, and subsequent April 2013 rating decision.  Thus, the notice requirements under the VCAA have been fully satisfied.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains all available  post-service reports of VA treatment and examination.  Moreover, the Veteran's statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded several VA examinations.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in June 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the June 2013 hearing, the undersigned noted the issues on appeal as well as the specific criteria for establishing an increased rating.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Relevant to the issue decided herein, the Board also finds that there was substantial compliance with the June 2009 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to issue a Statement of the Case.  This was accomplished in February 2010, and the Veteran filed a timely substantive appeal in April 2010.

For the above reasons, the Board finds that there was substantial compliance with the June 2009 remand directives.  Accordingly, no further remand is necessary as to this issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, the Court has held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's left foot disability has been evaluated as 20 percent disabling from the claim for increase (June 2006) to February 1, 2013, and as 30 percent disabling from February 1, 2013, forward.  The left foot disability has been evaluated under Diagnostic Code 5276, found in 38 C.F.R. § 4.71a.  In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Under Diagnostic Code 5276, which addresses acquired flatfoot, a noncompensable, or zero percent, evaluation is assigned when the condition is mild, and symptoms are relieved by built-up shoe or arch support; a 10 percent evaluation is assigned when the condition is moderate in severity, the weight-bearing line is over or medial to the great toe, there is inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral; 20 and 30 percent evaluations are assigned when the condition is severe, unilaterally or bilaterally, respectively, and there is objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities; 30 and 50 percent evaluations are assigned when the condition is pronounced, unilaterally or bilaterally, respectively, and there is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and no improvement with orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 38 C.F.R. § 4.59.

The Veteran contends that his left foot disability warrants higher ratings then those currently assigned.  He states that the foot disability has resulted in an altered gait, causing him to have to use a walker due to his imbalance caused by foot cramping and spasms.  See page 9 of the hearing transcript.  The Veteran and his wife also testified that his foot curls and swells up.  See page 12 of the hearing transcript.

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal prior to February 1, 2013, to determine whether a disability rating in excess of 20 percent is warranted.

Historically, a March 2005 rating decision granted the Veteran's service connection claim for left foot plantar fasciitis, rated at 20 percent, effective from January 31, 2002.  In February 2006, the Veteran submitted a claim for increase.

VA treatment records dated from December 2005 through May 2011 include treatment for the Veteran's complaints of increased left foot pain with ambulation.  The records however do not include any specific findings, to include range of motion studies, etc., with regards to the left foot.

On August 2006 VA examination, the Veteran reported tenderness on the left Achilles' tendon down to the insertion of the Achilles.  He reported pain along the plantar aspect of the left heel.  The Veteran indicated that weight bearing aggravated the pain.  He stated that he could not stand or walk for extended periods of time.  The Veteran reported the use of shoe inserts.  Physical examination revealed that the skin was warm and dry; his foot was properly aligned and symmetric; there were no calluses; there was no severe spasm noted or reported.  The examiner diagnosed Achilles' tendonitis, plantar fasciitis and calcaneal spurs that was mild to moderate in severity.

In an August 2009 VA general examination, left foot disability showed moderate pain of the left foot with lateral slight compression across the MTP joint line and moderate calluses.

On a December 2009 VA general examination, left foot examination revealed mild left foot pain on the plantar aspect of the foot.  There was no evidence of pain with manipulation, no calluses, and no eversion of the heel.

The Veteran was afforded a VA examination in February 2013 (the effective date of the increase in disability rating from 20 to 30 percent).  Upon physical examination, there was severe pain on manipulation, extreme tenderness of the plantar surface, and objective evidence of marked deformity.  Furthermore, it was noted that the Veteran's left foot symptoms were not relieved by his arch supports and that he uses a walker.  


After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence shows the Veteran is entitled to a disability evaluation of 30 percent for the Veteran's left foot disability under Diagnostic Code 5276 for the period prior to February 1, 2013.  As noted above, the RO rated the Veteran by analogy to foot disorders under Diagnostic Code 5276; thus, the Board is mindful that the Veteran does not have to show that he meets all the criteria to warrant a higher rating.  See Stankevich v. Nicholson, 19 Vet.App. 470, 472 (2006) (finding error in Board decision that required objective criteria of rating code be met where disability was rated by analogy).  While the assignment of the 30 percent rating was based on the date of the VA examination, the Board does not find that that date is clearly reflective of when it was factually ascertainable that the Veteran's symptoms were more productive of a 30 percent rating rather than the currently assigned 20 percent rating given the Veteran's lay complaints.  It appears from the Veteran's statements that while his symptoms may be mild at times as demonstrated on VA examination in December 2009, with increased activity (such as standing or walking for extended periods of time) his symptoms become moderate as demonstrated on an earlier VA examination in August 2009 or severe as demonstrated on the later VA examination in 2013.  The Board finds that reasonable doubt should be resolved in favor of the Veteran that his overall left foot disability more closely approximated the symptomatology associated with a 30 percent rating for the period prior to February 1, 2013.  

The Veteran, however, is not entitled to a rating in excess of 30 percent prior to and beginning February 1, 2013.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a disability evaluation in excess of 30 percent for the Veteran's left foot disability under Diagnostic Code 5276.  A 30 percent disability evaluation is the highest available evaluation under Diagnostic Code 5276 when the disability is unilateral in nature.  The Veteran has not been awarded service connection for right foot disability, other than the right great toe.  Thus, Diagnostic Code 5276 does not allow for a disability rating in excess of 30 percent.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for a higher or separate rating.  Diagnostic Code 5277 contemplates impairment of the feet manifested by atrophy of the musculature, disturbed circulation, and weakness.  Disabilities evaluated under this code are to be rated based on the underlying condition, and the minimum rating is to be 10 percent.  38 C.F.R. § 4.71a.  Although the Veteran has reported weakness in his feet, there is no evidence of disturbed circulation or atrophy in this case.  Thus, the Board finds that Diagnostic Code 5277 is inapplicable.  Moreover, the Veteran's weakness or lack of endurance is contemplated in the currently assigned 30 percent rating. 

In considering whether higher disability ratings are warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5278 does not apply, as there is no evidence or contention of claw foot (pes cavus). Indeed, the VA examinations, and most recently the 2013 VA examiner specifically noted no evidence of claw foot.  Diagnostic Code 5279 contemplates unilateral or bilateral metatarsalgia.  Pain is already contemplated in the assigned 30 percent rating.  To assign a separate rating under Diagnostic Code 5279 would constitute impermissible pyramiding of benefits.  38 C.F.R. § 4.14. 

Diagnostic Codes 5280 and 5281 are not applicable, as there is no evidence of hallux valgus or hallux rigidus.  Diagnostic Code 5282 addresses hammertoe deformity.  In this case, VA examinations noted mild hammertoe deformity but not noted as due to the service connected disability; thus, a separate rating is not warranted.  Diagnostic Code 5283 is not applicable, as there is no evidence of malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 contemplates foot injuries.  Under this Diagnostic Code, a 10 percent rating is assigned when the injury is moderate, a 20 percent rating is assigned when the injury is moderately severe, and a 30 percent rating is assigned when the injury is severe.  Further, if there is actual loss of use of the foot, a 40 percent rating can be assigned.  38 C.F.R. § 4.71a.  The Board finds that this diagnostic code is not applicable, as there is no evidence of actual loss of use of the left foot.  Indeed, the Veteran continued to walk on the foot throughout the rating period, albeit with the assistance of a walker at times. 

The Board has also considered whether any separate ratings are available based on the evidence.  The Board finds that there are no symptoms manifested by the Veteran's left foot disability that would require another separate rating. 

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left foot disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's left foot disability has been essentially manifested by pain, and weakness.  The schedular criteria for rating the left foot disability (38 C.F.R. § 4.71a, Diagnostic Code 5276) specifically provide for ratings based on the presence of deformity, spasm, pain on manipulation and use, swelling and limitation of motion (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left foot to the rating schedule, the degree of disability of the left foot throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher rating of 30 percent for left foot plantar fasciitis prior to February 1, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for left foot plantar fasciitis prior to and beginning February 1, 2013 is denied.


REMAND

Although the Board regrets the delay, a remand is once again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.
Relevant to his claims for service connection for a low back disability and a left hip disability, the Veteran has been afforded several VA medical examinations, to include the most recent evaluation and addendum opinion in February 2013 and March 2013 so as to address whether such disorders were secondary to his service-connected bilateral foot disability.  Following evaluation of the Veteran and review of his claims folder, the examiner opined that the low back disability and left hip disability was not caused by or a result of plantar fasciitis and/or right great toe bunionectomy.  The Board notes, however, the examiner did not address the issue of whether such service-connected disabilities aggravated the Veteran's low back and left hip disabilities pursuant to Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See also 38 C.F.R. § 3.310(b).  Thus, the Board finds the opinions inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Consequently, an addendum opinion is required to address the issue of aggravation.

Relevant to the Veteran's claim for increased rating for right toe disability, as noted, the June 2009 Board remand directed the Veteran to be scheduled for a VA examination to determine the current severity of his service-connected right great toe disability.  In light of the January 2008 Joint Motion, the examiner was instructed to set forth all objective findings regarding the Veteran's disability, and in conjunction with the otherwise applicable diagnostic criteria, to discuss any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. § 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Pursuant to the most recent January 2012 Board remand, the Veteran underwent a VA examination in February 2013.  Although the examination is fairly detailed, the Board finds there is no indication that the examiner addressed the factors as set forth in 38 C.F.R. § 4.40, 4.45, 4.59, as directed by the January 2012 Board remand.  Therefore, the Board finds that an additional examination to specifically address these considerations is necessary. 

Relevant to the Veteran's claim for TDIU, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2013).  Rating boards should also submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board notes the Veteran currently does not meet the schedular criteria for this benefit.  See 38 C.F.R. § 4.16(a).  Specifically, he is service-connected for left foot disability, 30 percent; mood disorder, 30 percent; right great toe disability, 20 percent; chronic fungal infection, 10 percent; and residual right great toe scar, rated 10 percent.  His combined disability evaluation is 70 percent. 

The Veteran has reported both in statements and testimony that he only works 17 to 20 hours a week, and that because of his service-connected disabilities, he is unable to work fulltime.  He contends that his employment is only marginal.  

The Board observes that the term unemployability, as used in VA regulations governing TDIU, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991). Therefore, the issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

During the February 2013 VA examination, the Veteran reported that he only worked 5 hours a day.  The VA examiner found that the Veteran's service-connected disabilities did not preclude employment as the Veteran was currently working a sedentary job.  It is not clear from the examiner's statement whether he considered whether the Veteran's current job was more than marginal employment. 

Under 38 C.F.R. § 4.16, the Veteran is entitled to TDIU even if he is marginally employed, if he is unable to secure or follow a substantial gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a). 

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

The Board finds it necessary to obtain a VA Social and Industrial Survey for purposes of determining whether the Veteran's service-connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following:

1.  Send the Veteran's claims file back to the examiner who provided the February 2013 opinion and March 2013 addendum opinion for another addendum opinion.  While the examiner has found that the Veteran's low back and left hip disabilities are not caused by or a result of the service connected left foot plantar fasciitis and/or right great toe bunionectomy, the Board needs the examiner to also address whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's low back and left hip disabilities are aggravated by his service-connected left foot plantar fasciitis and/or right great toe bunionectomy.  By aggravation, the Board means a permanent increase in the underlying severity of the disabilities that is beyond natural progression.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's low back and left hip.  All opinions expressed should be accompanied by supporting rationale.

2.  Afford the Veteran another VA examination to specifically address whether or not the Veteran's service-connected right great toe disability causes functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and the examiner should offer an opinion, based on his or her best medical judgment, as to whether the Veteran's right great toe disability is "moderate," "moderately severe," or "severe."   

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's right great toe disability.  All opinions expressed should be accompanied by supporting rationale.

3.  Also, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities (right great toe, left foot, mood disorder, fungal infection, and right great toe scar) render him unable to obtain and maintain substantially gainful employment (employment that would produce sufficient income to be other than marginal) consistent with his employment history, educational attainment, and vocational experience.  The examiner must discuss the Veteran's contention that his current job is only marginal employment.  

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report. 

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


